Citation Nr: 0500671	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  02-13 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from February 1968 to 
February 1970 (including in Vietnam from April 1969 to 
February 1970).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination by 
the Columbia, South Carolina, Regional Office (RO), which 
denied service connection for post-traumatic stress disorder.  
An informal decision review officer (DRO) hearing was held in 
April 2003.  


FINDING OF FACT

It is at least as likely as not that post-traumatic stress 
disorder is related to appellant's military service.


CONCLUSION OF LAW

With resolution of all reasonable doubt, post-traumatic 
stress disorder was incurred in appellant's service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's award herein of entitlement to 
service connection for post-traumatic stress disorder, the 
evidentiary record is obviously adequate and no further 
notice or development is necessary, including scheduling a 
Travel Board hearing recently requested by appellant on said 
issue.  As this is a complete grant as to the issue on 
appeal, no prejudice accrues to the veteran.

Appellant's service records document that he served in 
Vietnam from April 1969 to February 1970 with an ordinance 
unit as a security guard, heavy truck driver, and beginning 
in August 1969, his principal duty involved ammunition.  

In a January 1968 pre-induction examination medical 
questionnaire, appellant reported having had night sweats, 
and a physician's elaboration noted night sweats as a child, 
"NCD" [not considered disqualifying].  His service medical 
records, including a service separation examination report, 
did not include any complaints, findings, or diagnoses 
pertaining to a psychiatric disorder.  His service medical 
records revealed that in June 1969, he complained of 
breathing difficulty and numbness all over.  Hyperventilation 
was assessed.  In a service separation examination medical 
questionnaire, appellant reported having or having had night 
sweats, and a physician's elaboration did not include any 
pertinent data.  

On April 1970 VA examination, appellant reportedly was 
unemployed.  He denied having any neuropsychiatric disease 
and none was clinically reported or diagnosed.  

A June 1980 VA document indicated that appellant was 
hospitalized for chronic alcoholism and chronic anxiety with 
marked reactive depression.  

On April 2000 Agent Orange VA examination, a history of major 
depressive disorder and questionable post-traumatic stress 
disorder was noted.  Appellant reportedly had served at an 
ammunition dump in Vietnam.  It was noted that appellant had 
difficulty talking about Vietnam.  

VA mental health consultation records indicated that in April 
2000, appellant declined a formal psychiatric consultation.  
Major depressive disorder and rule out anxiety were assessed.  
In July 2000, appellant received post-traumatic stress 
disorder program screening.  He complained of sleep problems 
for 3-4 years and admitted having other symptoms including 
intrusive thoughts, hyperarousal, hypervigilence, and 
nightmares.  It was noted that appellant was unable or 
unwilling to provide details, repeatedly stating that he did 
not want to "talk about that."  He had been on Paxil and 
Trazodone for the past several months.  Post-traumatic stress 
disorder and major depressive disorder were assessed.  

In January 2001, appellant filed a claim for post-traumatic 
stress disorder  

VA mental health consultation records indicated that in May 
2001, appellant reported a decrease in flashbacks and 
auditory/visual hallucinations of "buddies" from Vietnam 
combat in 1969 and accompanying combat sounds such as 
gunfire.  

In a September 2001 post-traumatic stress disorder 
questionnaire, appellant stated that he experienced a great 
deal of mental anguish in Vietnam, worrying about being 
killed or having to kill someone; that "[b]ecause of the 
fighting I was scare[d] and afraid for my life.  I had to 
stand on guard duty and there was always sniper firing at us.  
I worked at the ammunition dump and [was] scared of being 
killed."  Appellant also stated that he had become close 
friends with certain other soldiers involved in wiring mines 
and had been afraid that they would not "return back."

A December 2001 VA report of contact form indicated that 
after an RO employee telephoned appellant about his Vietnam 
experiences; that appellant stated that he had been assigned 
to an ammunition dump; that "[w]e killed a couple of people.  
Charlie came in"; that he had served on guard duty; that he 
had not witnessed any Americans being killed, just Vietcong; 
and that after beginning to discuss an incident involving a 
boy being hit by sniper fire, he became upset and the 
conversation ended. 

On December 2001 VA psychiatric examination, appellant 
reported frequently waking up sweating at night; that after 
returning from Vietnam, he occasionally would wake up while 
attacking his wife in bed; that when he tried to fall asleep, 
he would have "images of killing enemy soldiers who are 
attacking the ammunition dump"; and that at times the lights 
would be cut off in the dump and he would be scared.  He 
denied any history of drug/alcohol problems or current 
hallucinations other than flashback-type images of combat 
scenes.  Post-traumatic stress disorder and major depressive 
disorder were diagnosed.  

In April 2002, appellant submitted a written statement from 
his spouse, alleging that during the "first several years, 
[appellant] will be choking me during sleep..., thinking I was 
someone to hurt him"; and that on numerous occasions, he 
would wake up with flashback-type images of combat scenes.

The DRO who conducted an April 2003 informal DRO hearing 
reported that appellant and an individual who served with him 
in the same unit were present; and that said individual 
testified and provided a "buddy" statement supporting 
veteran's report of frequent mortar attacks and sniper fire 
as well as sapper attacks.  The DRO stated that he intended 
to contact a military support group to attempt to verify the 
claimed service stressors prior to rendering a decision.

In an October 2002 private clinical record, a social worker 
reported that appellant reportedly was assigned to an 
ammunition dump in Vietnam; that he served guard duty, drove 
a bus, and loaded/unloaded ammunition; that his unit came 
under sniper fire and frequent mortar attacks; and that his 
most traumatic memory was of an enemy body being dragged into 
camp and witnessing a fellow soldier shoot the dead man in 
the head.  Appellant reported frequent, recurring memories of 
mortar attacks and seeing the body of an enemy shot in the 
head.  Generalized anxiety disorder and post-traumatic stress 
disorder were diagnosed.  

In a September 2002 written post-traumatic stress disorder 
questionnaire, appellant alleged having witnessed the body of 
an enemy dragged into camp and the "dead man shot in head by 
fellow soldier"; and that he was exposed to frequent mortar 
attacks and sniper fire while performing guard duty.  See 
also appellant's June 2003 written statement containing 
similar information, adding as another detail that a Vietcong 
was dragged through the compound and a lieutenant shot him in 
the back of the head.  In a June 2003 written "buddy" 
statement, an individual who testified at said April 2003 DRO 
informal hearing alleged that about September-October 1969, a 
Vietcong who had attempted to infiltrate the ammunition dump 
perimeter was captured, and that a lieutenant shot him in the 
back of the head.  

In a July 2004 written response, a military support group 
stated that review of appellant's unit history/operational 
report documents indicated that in September 1969, an 
ammunition base depot in that unit's area of responsibility 
was penetrated by three enemy sappers; that one sapper was 
killed while attempting to slip under the outer perimeter 
fence; that three satchel charges exploded resulting in a 
fire; and that there were no "friendly" casualties.  

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110.  In 
pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In pertinent part, 38 C.F.R. § 3.304(f), as amended after 
Cohen v. Brown, 10 Vet. App. 128 (1997), provides:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the clamed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  In such cases, the record must contain corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Thus, a question for resolution is whether the evidentiary 
record includes competent evidence showing that an in-service 
stressor sufficient to support a diagnosis of a post-
traumatic stress disorder actually occurred.  With regard to 
the second element under 38 C.F.R. § 3.304(f), the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."

In VAOPGCPREC 12-99 (Oct. 18, 1999), VA's General Counsel 
defined the ordinary meaning of the phrase "engaged in 
combat with the enemy" to mean that the veteran must have 
personally participated in an actual fight or encounter with 
a military foe or hostile unit/instrumentality.  That phrase 
"would not apply to veterans who served in a general 
[']combat area['] or [']combat zone['] but did not themselves 
engage in combat with the enemy."  Additionally, that 
General Counsel opinion stated that "the fact that a veteran 
participated in a particular operation or campaign does not 
necessarily establish that the veteran engaged in combat."  

The negative evidence includes the fact that there are no 
combat-related awards or citations or other proof of 
appellant's actual participation in combat.  The information 
provided by the military support group did not specifically 
establish that appellant had been a participant in the 
ammunition depot combat in question.  However, the Court has 
expressly rejected the proposition that specific evidence 
that a veteran was actually with his unit at the time of an 
attack is required to verify that attack as a service 
stressor.  See Pentecost v. Principi, 16, Vet. App. 124 
(2001).

The positive evidence includes appellant's service records 
documentation that he was in Vietnam during the period from 
April 1969 to February 1970 and that efforts to substantiate 
an alleged combat incident by requesting assistance from a 
military support group resulted in verification that in 
September 1969, an ammunition base depot in appellant's 
unit's area of responsibility was attacked by enemy sappers, 
resulting in explosions, a fire, and the killing of one enemy 
sapper at the outer perimeter fence, albeit without American 
casualties.  The attack as described was essentially 
consistent with appellant's allegations provided in his 
previous accounts.

Resolving all reasonable doubt in appellant's favor, it is 
the Board's opinion that credible supporting evidence that 
the claimed in-service stressor occurred has been presented.  
The Board finds that it is not unreasonable to conclude that 
the positive evidence (which includes records indicating that 
appellant's unit was in the vicinity of an enemy attack on an 
ammunition base depot in Vietnam and the VA and private 
clinical diagnoses confirming that appellant has a post-
traumatic stress disorder) is at least in relative equipoise 
with any negative evidence as to whether a service stressor 
has been sufficiently substantiated and the validity of a 
post-traumatic stress disorder diagnosis.  Therefore, service 
connection for post-traumatic stress disorder is granted.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304(f); Cohen, 
supra.


ORDER

With resolution of reasonable doubt in the appellant's favor, 
service connection for post-traumatic stress disorder is 
granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


